Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
         Reasons of Allowance	

The Status of Claims
Claims 27, 29-34, and 37-41 are pending. 
Claims 27, 29-34, and 37-41 are allowed. 


I. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claims 27-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.

The close prior art to the current invention is Lee et al (US 2015/0005513, which discloses the preparation of beta-propiolactone and succinic anhydride and their preparations by reacting ethylene oxide with CO in the presence of the catalyst ; however, the use of combining a bio-based ethylene oxide and a fossil-based ethylene oxide stream is unspecified in the prior art. Thus, it would have been unobvious to the skilled artisan in the art over the claimed invention.
	



	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/17/2021